Exhibit 10.3

TRANSPORTATION SERVICE AGREEMENT No. N0006

SYSTEM: Churchtown     Holmesville     North Trumbull x

***SELECT ONLY ONE***

THIS AGREEMENT, made and entered into as of the 30th day of January, 2008, by
and between COBRA PIPELINE CO., LTD. (“Company”) and John D. Oil and Gas
Marketing Company, LLC, an Ohio Limited Liability Company, with a mailing
address of 3511 Lost Nation Rd., Suite 201, Willoughby, Ohio (“Customer”).

WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

Section 1. Transportation Service to be Rendered. In accordance with the
provisions of the effective applicable transportation service provisions of
Company’s Tariff, on file with the Public Utilities Commission of Ohio (PUCO),
and the terms and conditions herein contained, Company shall receive the
quantities of gas requested by Customer to be transported and shall redeliver
said gas to Customer’s Delivery Point(s). The Point(s) of Receipt, Customer’s
Delivery Point(s), the Maximum Daily Quantity (MDQ) if applicable and the
quality of service shall be set forth in Section 7 of this Transportation
Service Agreement.

Section 2. Incorporation of Tariff Provisions. This Transportation Service
Agreement shall be subject to the provisions of the Company’s Tariff PUCO No. 1,
as the same may be amended or superseded from time to time, which is
incorporated herein by this reference.

Section 3. Regulation. This Transportation Service Agreement is contingent upon
the receipt and continuation of all necessary regulatory approvals and
authorizations. This Agreement shall become void or expire, as appropriate, if
any necessary regulatory approval or authorization is not so received or
continued.

Section 4. Term. This Transportation Service Agreement shall become effective as
of the Customer’s February, 2008 billing cycle following its execution and shall
continue through the last day of Customer’s January, 2009 billing cycle,
provided however, that the Agreement shall continue in effect after that date on
a year-to-year basis with each term ending on the last day of Customer’s March
billing cycle, unless terminated in accordance with this section.

Company may terminate this Transportation Service Agreement effective as of the
end of Customer’s applicable March billing cycle consistent with the above
terms, upon written notice to Customer on or before the preceding January 2.

Customer may terminate this Agreement, effective as of the end of the applicable
March billing cycle consistent with the above terms, or request a change in the
level or quality of service, upon written notice to Company on or before the
preceding January 2. Company will approve or deny any request by Customer to
change the level or quality of service, to be effective as of the beginning of
its April billing cycle, on or before the preceding January 2, or as soon
thereafter as practicable.

Section 5. Notices. Any notices, except those relating to billing or
interruption of service, required or permitted to be given hereunder shall be
effective only if delivered personally to an officer or authorized
representative of the party being notified, or if mailed by certified mail to
the address provided in Section 7 of this Agreement.

Section 6. Cancellation of Prior Agreements. This agreement supersedes and
cancels, as of the effective date herein, any previous service agreements
between the parties hereto.

Section Section 7. Meter Data *See “Exhibit A” Points of receipt into Cobra
Pipeline Company

                     *See “Exhibit B” Points of delivery from Cobra Pipeline
Company

 

1 of 2



--------------------------------------------------------------------------------

TRANSPORTATION SERVICE AGREEMENT No. N0006

SYSTEM: Churchtown      Holmesville      North Trumbull X

***SELECT ONLY ONE***

C. TRANSPORTATION SERVICE

 

        Quality of Service:    FIRM (    ) Maximum Daily Quantity
(MDQ):                     Dth    INTERRUPTIBLE (    )

Production Gas Heat Content*:                      Btu/cubic foot (attach latest
sample test)

Shrinkage: 3.5 %; After a date not earlier than three years from the date of the
Entry of the Public Utilities Commission approving Cobra’s Tariff, P.U.C.O.
No. 1, and each calendar year thereafter during the term hereof as that term may
be extended pursuant to Section 4 of this Transportation Service Agreement,
Company may adjust this shrinkage percentage to reflect its operating
experience.

Balancing Time Period: Monthly

D. PROCESSING AND COMPRESSION SERVICE* (applicable only if heat content is
greater than 1,130 Btu/cu. ft.):

Accepted: (        )

E. NOTICES

 

To Cobra :

  

To Customer:

Cobra Pipeline Co. Ltd    John D. Oil & Gas Marketing Company, LLC 3511 Lost
Nation Rd. Suite 213    3511 Lost Nation Rd. Willoughby, Ohio 44094-7789   
Suite 201 Attention: Customer Service    Willoughby, OH 44094 Phone:
440-255-1945    Attention:                     Fax: 440-255-1985    Phone:
E-Mail: swilliams@cobrapipeline.com    Fax:    E-mail:

IN WITNESS WHEREOF, the parties hereto have accordingly and duly executed this
Agreement as of the date hereinafter first mentioned.

 

COBRA PIPELINE COMPANY, LTD.    John D. Oil & Gas Marketing Company, LLC

By: /s/ Jessica Mohundro

  

By: /s/ Leslie Molnar

Title: Accounting Manager    Title: Marketing Manager

 

2 of 2